ILND 450 (Rev.Case:    1:17-cv-01640
               l0/13) Judgment                 Document
                               in a Civil Action
                                                          #: 271 Filed: 12/14/18 Page 1 of 1 PageID #:9209

                                    IN THE UNITED STATES DISTRICT COURT
                                                                                                               kp
                                                  FOR THE
                                        NORTHERN DISTRICT OF ILLINOIS

Bill A. Busbice Jr., Ollawood Productions, LLC,
Ecibsub, LLC ,

Plaintif(s),                                                      Case   No.   1-   17-cv-01 640
                                                                  Judge Andrea R. Wood



Adrian Vuckovich, Collins, Bargione and
Vuckovich,

Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

        tr       in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $      ,
                          which fl includes pre-judgment interest.
                                f, does not include pre-judgment interest.
        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


        n        in favor ofdefendant(s)
                 and against    plaintif(s)

        Defendant(s) shall recover costs from plaintiff(s).



        X       other: in favor of Defendants Adrian Vuckovich and Collins, Bargione and Vuckovich and
against Plaintiffs Bill A. Busbice Jr., Ollawood Productions, LLC, and Ecibsub, LLC.

This action was (check one):

X   tried by a jury with Judge Andrea Wood presiding, and the jury has rendered a verdict.
E   tried by Judge without a jury and the aboue decision was reached.
I   decided by Judge on a motion




Date:   l2ll4/2018                                            thomas G. Bruton, Clerk of Court

                                                              /s/Lesley Fairley, Deputy Clerk
